ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_05_EN.txt. OI

DISSENTING OPINION OF JUDGE KRYLOV
(Translation.

I share the Court’s Opinion on the General Question and on Ques-
tions (a) and (c) put by the Assembly. I would observe, however,
that the analysis of Article 79, as given by the Court, does not
exhaust all the questions which may be raised in this connexion.

But I cannot concur in the second part of the reply given by the
Court to Question (0). My reasons are as follows :

In its Opinion, the Court notes that : (a) the Charter contemplated
only the Trusteeship System ; (6) the Charter did not contemplate
the continuance of the Mandates System in addition to the Trustee-
ship System. On the other hand, the Court is of the opinion that
the Charter does not impose upon the Union of South Africa an
obligation to place the Territory under the Trusteeship System.

In its reasoning, the Court stresses the permissive wording
of Chapter XII of the Charter, in respect of the conclu-
sion of Trusteeship Agreements. In my opinion, however, this is
due to the fact that the Territory under Mandate need not neces-
sarily be placed under the Trusteeship System, because it may be
proclaimed independent (and this is the only other possibility).

I think that the letter and the spirit of the Charter alike lead
to only one interpretation, namely: that the Union of South Africa
is under the legal obligation to negotiate with a view to concluding
a Trusteeship Agreement for placing the mandated Territory under
the Trusteeship System. In barring expressly the possibility of
postponing or delaying the negotiation and the conclusion of
Trusteeship Agreements, Article 80, paragraph 2, implies the
existence of a legal obligation to negotiate with a view to concluding
such agreements. Any other interpretation would deprive Arti-
cle 80, paragraph 2, of any meaning whatever, which would be
contrary to a well-established rule of interpretation of inter-
national treaties.

The obligation of the mandatory Power to negotiate with a
view to concluding the Trusteeship Agreement is also clearly
demonstrated in Article 77, paragraph 1 (c), of the Charter. This
article declares that colonial territories may be placed under
_ the Trusteeship System by States responsible for their adminis-

tration by voluntary procedure only. Thus, the Charter contains
different provisions for territories mentioned under (a) and {b)
of this paragraph. In particular, territories under Mandate

67
DISSENTING OPINION OF JUDGE KRYLOV 192

are to be placed under the Trusteeship System by the method
already indicated (negotiation with a view to concluding an
agreement).

The Court’s answer to the second part of Question (0) may
prolong the co-existence of the Mandate System and the Trustee-
ship System. This would be contrary to the intentions of the
authors of the Charter, who expected mandatory States to follow
without delay the normal course indicated by the Charter and
conclude Trusteeship Agreements.

(Signed) S. KRYLOV.

68
